OPINION OF THE COURT
Per Curiam.
Judgment entered January 4, 1989 affirmed, without costs, for the reasons stated in the decision of Alice Schlesinger, J., at the Civil Court.
*277As correctly noted in the decision below, defendant’s tender of a check in settlement of claimant’s property damage claim brought the transaction within the reach of section 1-207 of the Uniform Commercial Code. The Court of Appeals has stated: "By construing the section [UCC 1-207] to permit a reservation of rights whenever a negotiable instrument is used to make payment on an existing debt, regardless of the nature of the underlying [transaction] between the parties, the commercial law of negotiable instruments is rendered more simple, clear and uniform” (Horn Waterproofing Corp. v Bushwick Iron & Steel Co., 66 NY2d 321, 331 [emphasis added]). We additionally note that at page 331 of the Horn opinion, the court cites with approval to Cohen v Ricci (120 Misc 2d 712), a case where, as here, a check was given as payment for property damage to the claimant’s automobile arising out of the defendant’s negligence. This lends further support to the conclusion that Horn is to be read as applying section 1-207 of the Code to all transactions where a claim is settled by check, notwithstanding that the underlying obligation is not one covered under the substantive law of the Uniform Commercial Code.
Ostrau, P. J., Parness and McGooe, JJ., concur.